Affirm and Opinion Filed September 29, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-18-01223-CV

                     IN THE INTEREST OF I.S., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-55837-2013

                         MEMORANDUM OPINION
            Before Justices Osborne, Partida-Kipness, and Pedersen, III
                          Opinion by Justice Pedersen, III
      This is an appeal from the trial court’s order (1) denying any and all relief

requested by I.S.’s mother in her Second Amended Petition to Modify Parent Child

Relationship and (2) denying her Application for Temporary and Permanent

Injunctions (the “Order”). We affirm.

                                    Background

      I.S.’s parents (“Mother” and “Father”) resolved the termination of their

relationship through a mediated settlement agreement, which became the basis for

the trial court’s April 14, 2015 Agreed Final Order in Suit Affecting the Parent-Child

Relationship (the “Agreed Order”). At all relevant times, Father has resided in

Tennessee, and Mother has resided in Texas; I.S.’s primary residence is in Texas
with Mother. I.S. is the parents’ only child. He was ten years old at the time of trial.

The Agreed Order named the parents his joint managing conservators. The Agreed

Order also set forth an agreed schedule for access to and possession of I.S. For our

purposes, the significant provisions included the following terms of possession for

Father: every other weekend during the school year; every Spring Break; and I.S.’s

entire summer vacation from school, except that Mother has the right to possession

every other weekend during that time.

                            The Petition for Modification

      On March 15, 2016, Mother filed her Petition in Suit to Modify Parent Child

Relationship. Under the heading Modification of Conservatorship, Possession, and

Access, she asserted:

      The circumstances of the child, a conservator, or other party affected
      by the order to be modified have materially and substantially changed
      since the date of rendition of the order to be modified. There is severe
      conflict between the child’s parents escalating to the point that the
      parents can no longer reach shared decisions about the child and are
      unwilling to communicate.
      Petitioner requests the Court to appoint a parenting facilitator to resolve
      parental conflicts. This case is a high-conflict case. There is good cause
      for appointment of a parenting facilitator because there is severe
      conflict between the child’s parents, and the appointment would be in
      the best interest of the child.
Mother also filed an independent motion asking to have a parenting facilitator

appointed; the trial court granted the motion, and both parents began sessions with

Linda Threats, Ph.D.


                                          –2–
       Shortly after, Mother filed an amended petition in the modification

proceeding. The amended petition included the above-quoted request for a parenting

facilitator, and it added the following after the assertion that the parents could no

longer reach shared decisions and were unwilling to communicate:

       Consequently, the present order and summer possession schedule are
       unworkable and are not in the child’s best interest.

                                         ***

       Petitioner requests that the Court modify the current summer
       possession schedule to a standard summer possession schedule under
       section 153.313 of the Texas Family Code. Specifically, Petitioner
       requests that Respondent designate his summer possession by April 1
       and if designated, be allowed to have possession of the child for forty-
       two (42) consecutive days with two non-consecutive weekends allotted
       to be exercised [by] Petitioner if designated by April 15.
       The requested modifications are in the best interest of the child.

This issue of summer possession dominated discovery and was a significant issue

during trial.

       In addition, approximately a week before trial, and over Father’s objection,

Mother amended her petition a final time, expanding her requested modifications to

include, among a number of additional proposals, limiting Father during the school

year to eighteen overnight periods of possession in DFW, alternating Spring Break

possession, and requiring Father to submit to drug testing.

                           The Non-Disclosure Agreement

       Shortly after mediating the Agreed Order issues concerning I.S., the parties

also entered into a Non-Disclosure, Non-Disparagement, and Confidentiality
                                         –3–
Agreement (the “Non-Disclosure Agreement”). The parties agreed not to disclose

confidential information about each other, significant others, or family members.

Mother contended below that Father disclosed confidential information referenced

in subsection (b) of the Non-Disclosure Agreement, which states:

        [1] Private and confidential information which is not generally known
        to the public pertaining to the parties, family, friends, spouses,
        significant others or business associates, including without limitation
        the parties' health and medical information, business, financial and
        legal information, and information concerning the parties’ future
        relationships (and the existence thereof), professional and personal
        relationships, sexual matters, religious practices and beliefs, private
        residences (and the details thereof), private email addresses, Personal
        Identification Numbers, social security numbers and credit card
        information. [2] Without limiting the aforementioned, the parties agree
        that they will not publish any book or article, blog, make any post on
        the internet or in any form of social media, give any interview, appear
        in or on any media production or give information to the media wherein
        or whereby they disclose any Confidential Information. [3] The parties
        recognize that, as a general rule, any information regarding the other
        party to this Agreement and his or her respective family members,
        spouse, and/or significant other is private and confidential. [4] Even if
        any Confidential Information shall have been somehow disclosed in the
        public domain, the parties agree that they will not confirm or deny the
        existence of the Confidential Information in the matter or the truth or
        falsity of the disclosed Confidential Information and such disclosed
        Confidential Information shall remain subject to the terms of this
        Agreement.1

        Mother’s allegations stem from publication online of an article on the website

Radar Online that concerned Mother’s relationship with a celebrity. The first portion


    1
      Mother does not allege that Father disclosed tangible material (e.g., documents, emails, photographs)
prohibited by subsection (a) of the Non-Disclosure Agreement or information related to their legal
proceedings prohibited by subsection (c). We number the sentences in the quoted provision for reference
in our discussion below.


                                                   –4–
of the brief article includes quotes from Father that were obtained in a telephone

interview.2 The article suggests that Father gave a critical reason for why Mother

was dating the celebrity and that Father had “rip[ped]” her for that reason. The article

also asserts that Father “wants nothing to do with” the celebrity and that he

“revealed” that his relationship with Mother was “rocky.” The article goes on to

repeat information about Mother’s relationship that had already been published on

that site.

                                         Proceedings Below

        Mother called the parties’ parental facilitator, Dr. Threats, to testify first. She

had worked with Mother in person and Father by telephone and Skype. She

identified the parties’ relationship as “high conflict.” She presented lengthy “clinical

assessments” of both parties, identifying positive, negative, and neutral

characteristics of both parents. Counsel questioned her concerning Mother’s

allegations against Father. A number of them, Dr. Threats asserted, had been

discussed and were not concerns for her—she included Mother’s allegations

concerning corporal punishment in this group. Among her concerns involving Father

that remained were allegations of “extreme punishment” and a drug test that was

positive for marijuana. She said that if she had a concern about Mother, based on the




    2
       Father quarrels with identifying the conversation as an interview and asserts that he did not know the
caller was a reporter. Mother correctly responds that the Non-Disclosure Agreement, on its face, restricts
disclosure of confidential information to any person, not only to media representatives.
                                                    –5–
high level of conflict between the parents, it would be that she can be overprotective.

When asked whether the parties had “a good handle” on what is in the best interest

of I.S., Dr. Threats answered that Mother did, but that Father did “[n]ot at all times.”

        Mother testified concerning her allegations that Father refused to

communicate with her and interfered with I.S.’s communications with her when the

child was with Father. She described incidents of Father’s punishing I.S. that she

objected to, and she expressed concern about lack of supervision and a regular

bedtime when I.S. was with Father.3 She explained that she wanted the modification

so that she could have time with I.S. outside of the school year and so that he could

spend more extended time with her family.

        Father responded to Mother’s allegations and described I.S.’s time with

Father, his wife, and I.S.’s half-brothers as happy. He believed it would be harmful

to I.S. to lose that extended time with his family. Father testified that the parties had

purposefully structured their parenting plan: they agreed to Father’s extended

visitation during I.S.’s vacations because Mother wanted to move with I.S. from

Tennessee to Texas.

        The parties introduced emails and texts that exemplified their communication

and communication issues. Father’s wife also testified concerning I.S.’s time with

their blended family.



   3
       We address specific examples of Mother’s allegations and Father’s responses below.

                                                  –6–
      The trial court issued a memorandum containing a single finding: “The Court

finds that there has not been a material and substantial change to warrant a change

in the possession and access schedule.” The trial court incorporated that finding into

its Order, denied Mother’s request for modification, and denied all requested relief

in her injunction application. Mother appeals.

                        Modification of the Agreed Order

      In her first issue, Mother argues the trial court erroneously determined that

there had not been a material and substantial change in circumstances warranting

modification of the Agreed Order. We review the trial court’s decision to deny

Mother’s request for modification for an abuse of discretion. Seidel v. Seidel, 10
S.W.3d 365, 368 (Tex. App.—Dallas 1999, no pet.). “There is no abuse of discretion

so long as some evidence of a substantive and probative character supports the trial

court’s decision.” In re M.M.S., 256 S.W.3d 470, 476 (Tex. App.—Dallas 2008, no

pet.). In determining whether some evidence supports the decision, we review the

evidence in the light most favorable to that order, and we indulge every presumption

in its favor. See In re G.E.D., No. 05-17-00160-CV, 2018 WL 258982, at *5 (Tex.

App.—Dallas Jan. 2, 2018, no pet.) (mem. op.).

      The Texas Family Code permits a trial court to modify possession of a child

if the modification is in the child’s best interest and the circumstances of the child,

a conservator, or other party affected by the existing conservatorship order have

materially and substantially changed since the rendition of the existing order. TEX.

                                         –7–
FAM. CODE ANN. § 156.101(a)(1)(A).4 To prove that a material and substantial

change of circumstances has occurred, the evidence must show the conditions that

existed at the time of the entry of the prior order as compared to the circumstances

existing at the time of the hearing on the petition to modify. In re L.C.L., 396 S.W.3d
712, 718 (Tex. App.—Dallas 2013, no pet.). As the party seeking modification,

Mother had the burden below to show the requisite material and substantial change

in circumstances since the entry of the previous order. In re C.C.J., 244 S.W.3d 911,

918 (Tex. App.—Dallas 2008, no pet.). “A court’s determination as to whether a

material and substantial change of circumstances has occurred is not guided by rigid

rules and is fact specific.” Zeifman v. Michels, 212 S.W.3d 582, 593 (Tex. App.—

Austin 2006, pet. denied).

        Mother alleges that “severe conflict” has arisen between the parties since the

time of the Agreed Order. She contends that Father is unwilling to communicate

with her and gives two examples: (1) having I.S. give her messages about scheduling



   4
       The statute states:
        The court may modify an order that provides for the appointment of a conservator of a
        child, that provides the terms and conditions of conservatorship, or that provides for the
        possession of or access to a child if modification would be in the best interest of the child
        and:

        (1) the circumstances of the child, a conservator, or other party affected by the order have
        materially and substantially changed since . . .

        (A) the date of the rendition of the order.

   FAM. § 156.101(a)(1)(A).


                                                      –8–
such as pick-up times, and (2) arguing with her at one of I.S.’s football games—

when I.S. was present—concerning whether I.S. could spend the night with Father.5

Mother characterizes this conduct as “hostile” and “aggressive.” Mother also alleges

that Father has intentionally attempted to harm her relationship with I.S. She

complains that Father has prevented I.S. from contacting her while in Father’s

possession and that he has monitored I.S.’s calls with her. Mother’s remaining

arguments suggest that Father mistreats I.S. And she charges that Father “began to

smoke marijuana,” engaged in abusive discipline of I.S., and failed to enforce an

appropriate bedtime for the child.

        Father’s testimony responded to Mother’s allegations; the following are

examples of his testimony.

             Mother alleges that Father thwarted contact between her and I.S. But

                Father and his wife both testified that when I.S. is with them, they

                encourage I.S. to call Mother every day as the Agreed Order requires.

                Mother did not refute that testimony.

             Mother testified that Father took away I.S.’s cell phone; Father

                explained he did so only when I.S. and Father’s other children would

                not settle down for bed.




    5
       Father had come to town to see the game. The Agreed Order required Mother to “make every effort
to allow Father additional time with the child, upon reasonable notice, when Father is in the area of the
child’s residence.”
                                                  –9–
 Mother complained that I.S. had no set bedtime. Father acknowledged

   this is true but pointed out that when I.S. is with him, it is the child’s

   vacation, and strict schedules are not necessary.

 Mother stated that Father monitors I.S.’s calls and texts with Mother;

   Father denies ever doing so.

 Father acknowledged that he occasionally uses marijuana, away from

   the house, to address the pain he experiences following his football

   career.

 Father also acknowledged being placed on administrative leave by his

   current employer, a high school where he worked as the football coach,

   for conduct that included his use of vulgar language around students

   and his having students practice contrary to medical advice.

 Mother’s complaints about abusive or “extreme” punishments were

   strongly disputed. She alleges that Father uses corporal punishment;

   Father says he may have spanked I.S. once—with his hand—but that

   was when the parents were together. Dr. Threats testified that she did

   not believe corporal punishment was an issue. Likewise, Dr. Threats

   acknowledged that performing household chores—cleaning up after

   family pets and washing the car—could be appropriate punishments.

   And while she expressed concerns about Father’s punishing the boys

   one time by burning their shoes, which Father said was an effort to
                              –10–
             address his concerns about their behavior and materialism, Father

             agreed it had not been a good idea and stated he would not repeat it. In

             the end, Dr. Threats testified that while Father’s punishments might

             make the child unhappy, they were not abusive.

      We conclude that there is conflicting evidence concerning Mother’s charges

of inappropriate conduct by Father toward her and I.S. The trial court does not abuse

its discretion when its decision is based on conflicting evidence and some evidence

in the record reasonably supports the trial court’s decision. In re J.M., No. 05-15-

01161-CV, 2017 WL 563341, at *2 (Tex. App.—Dallas Feb. 13, 2017, no pet.)

(mem. op.). We conclude that Father presented some evidence of a substantive and

probative character that supports the trial court’s decision. See In re M.M.S., 256
S.W.3d at 476.

      Moreover, Mother’s burden was to establish that circumstances—in this case,

Father’s behavior— had materially and substantially changed since the Agreed

Order. FAM. § 156.101(1)(A). To carry this burden, she had to show what conditions

existed at the time of the entry of the Agreed Order and compare those conditions to

the circumstances at the time of the hearing in this case. See In re A.B.P., 291 S.W.3d
91, 96–97 (Tex. App.—Dallas 2009, no pet.). Mother’s testimony concerning

conditions at the time of the Agreed Order is scant and was elicited primarily from

Father’s counsel’s questioning. She testified that the break-up had engendered

“extensive litigation.” She conceded that, at that time, she made allegations that

                                        –11–
Father was emotionally abusive to her and that he was controlling. She testified she

did not then remember making allegations that he was verbally abusive, but she

agreed that he was. Our record does not support a conclusion that the “high-conflict”

nature of the parents’ relationship was something new or different after the Agreed

Order. See id. at 96 (“And although Mother and Father both indicated in their

testimony that they continued to have difficulty communicating and getting along

with each other, there is no evidence that the difficulty was new or different since

the entry of the prior order.”).

      Finally, in the specific area that Dr. Threats appeared to consider the most

troubling—Father’s smoking marijuana—Mother also failed to establish changed

circumstances. Father testified he began smoking marijuana while he and Mother

were together around 2012 or 2013. Mother acknowledged that she had smoked

marijuana with him once during that time. While the trial court could have

disapproved of Father’s behavior in this regard, even for purportedly medical

reasons stemming from past football injuries, Mother did not establish that Father’s

conduct had changed since the Agreed Order in any material or substantial way.

Absent evidence of such a change, the evidence does not support modification of the

parenting plan in the Agreed Order.

      We discern no abuse of discretion in the trial court’s determination that there

had been no material and substantial change in the relationships between and among

the members of this family. We overrule Mother’s first issue.

                                       –12–
                                The Non-Disclosure Agreement

        In her second issue, Mother contends that the trial court erred in determining

that Father did not breach the Non-Disclosure Agreement and by denying Mother’s

request for permanent injunctive relief and attorney’s fees. The Texas Supreme

Court has recently confirmed that we are to review a trial court’s refusal of a

permanent injunction—as we do a temporary injunction—for an abuse of discretion.

Pike v. Tex. EMC Mgmt., LLC, No. 17-0557, 2020 WL 3405812, at *23 (Tex.

June 19, 2020). A party is entitled to a permanent injunction if she proves (1) a

wrongful act, (2) imminent harm, (3) an irreparable injury, and (4) the absence of an

adequate remedy at law. Id. In this case, the wrongful act Mother was required to

prove was a breach of the Non-Disclosure Act.

        Mother contends that the trial court’s Order is contrary to the great weight and

preponderance of the evidence. We understand her argument to be a claim of factual

insufficiency of the evidence to support the trial court’s implied finding that Father

did not breach the Non-Disclosure Agreement.6 When a party attacks the factual

sufficiency of an adverse finding on an issue on which she had the burden of proof,

she must demonstrate on appeal that the adverse finding is against the great weight

and preponderance of the evidence. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242


    6
      In the absence of findings and conclusions, the judgment of the trial court implies all necessary fact
findings in support of the judgment. G.T. Mgmt., Inc. v. Gonzales, 106 S.W.3d 880, 883 (Tex. App.—Dallas
2003, no pet.). When a reporter’s record is brought forward, as it is here, an implied finding is subject to a
factual sufficiency challenge. Sproul v. Sasser, No. 05-08-00502-CV, 2009 WL 2232240, at *2 (Tex.
App.—Dallas July 28, 2009, no pet.) (mem. op.).
                                                   –13–
(Tex. 2001). We consider and weigh all of the evidence, and a finding may be

overturned only if it is so against the great weight and preponderance of the evidence

as to be clearly wrong and unjust. In re L.A.F., 270 S.W.3d 735, 739 (Tex. App.—

Dallas 2008, pet. denied).

      Mother argues that Father violated the Non-Disclosure Agreement by

“extensively comment[ing] on his relationship with Mother and his opinion about

Mother’s dating relationship with a celebrity.” Father testified that he understood the

phone call at issue to have been looking for information about his football career.

He stated that when the caller would intermittently ask a question about Mother or

her relationship with the celebrity she was dating, he would attempt to deflect the

caller from that subject with his responses. He testified that his answers were then

misused by Radar Online, which placed his responses in incorrect context. For

example, when the caller asked Father about Mother’s personal styling business, he

responded that it appeared to be a good opportunity for her. But the article quoted

that response as if Father had commented that Mother’s relationship with the

celebrity was a good opportunity for her.

      Only Father testified to the actual exchange between himself and the caller.

The trial court, as finder of fact in this case, was the sole judge of his credibility. See

Fulgham v. Fischer, 349 S.W.3d 153, 157 (Tex. App.—Dallas 2011, no pet.). We

conclude the trial court could have read the quotes attributed to Father to support his



                                          –14–
testimony that he tried not to talk about Mother or anything substantive about her

relationship. Those quotes, absent context provided by Radar Online, were:

     “I don’t want to be part of that.”

     “I don’t think he’s a bad guy; I don’t know him.”

     “We have limited communication.”

     “As long as she’s off my back, I’m all for it. If she’s happy, she’s happy. They

        can do whatever they want to do.”

     “It seems like a good opportunity for her; I think that’s working.”

When read in a neutral light, the trial court could have determined that these

statements by Father did not disclose confidential information concerning Mother or

concerning her relationship with the celebrity. No quote in the above list discloses

the kind of personal or sensitive information listed in sentence [1] of the Non-

Disclosure Agreement.7 Indeed, to the extent Father refers in any way to Mother’s

relationship with the celebrity, he disclaims knowledge of or concern with the

relationship. Even given the sweeping breadth of sentence [3]’s assertion that “as a

general rule, any information regarding the other party to this Agreement and his or

her respective family members, spouse, and/or significant other is private and

confidential,” the trial could have concluded that Father disclosed no substantive


    7
      Again, that list includes: “health and medical information, business, financial and legal information,
and information concerning the parties’ future relationships (and the existence thereof), professional and
personal relationships, sexual matters, religious practices and beliefs, private residences (and the details
thereof), private email addresses, Personal Identification Numbers, social security numbers and credit card
information.”
                                                  –15–
information concerning Mother in these quotes. And as to sentence [4]’s admonition

that the parties are not to “confirm or deny” confidential information that has entered

the public domain, the article itself establishes that Father did not confirm the

existence of Mother’s relationship with the celebrity—a member of her own family

did.8

        The only evidence contrary to Father’s testimony is the article itself. When

considering the article, the trial court could have given weight to the tenor and tone

of the site. Following the body of the article, the site invites readers to “EXPLORE

THIS STORY” and refers them to three earlier articles concerning the relationship

on the site. It then asks: “Why do you think they’re keeping their romance a secret?

Tell us in the comments!” And the page concludes with the following

acknowledgement:

        We pay for juicy Info! Do you have a story for RadarOnline.com?
        Email us at tips@radaronllne.co111, or call us at (866) ON-RADAR
        (667-2327) any time, day or night.

The trial court could have concluded that the site’s emphasis was on promoting a

“juicy” story in a fashion that would bring readers, comments, and further

exploration on the site. The court could have determined that Father’s testimony that

the site misstated the context of his remarks was more credible than the site’s version

of the quoted remarks.



   8
      The article states, “Radar broke the relationship news earlier this month when [Mother’s] cousin
confirmed the secret romance.”
                                               –16–
      We conclude the trial court’s implied finding that Father did not breach the

Non-Disclosure Agreement was not contrary to the great weight and preponderance

of the evidence; nor is that finding clearly wrong and unjust. See In re L.A.F., 270
S.W.3d at 739. Factually sufficient evidence supports the finding. We overrule

Mother’s second issue.

                                   Conclusion

      We affirm the trial court’s Order.




                                           /Bill Pedersen, III//
181223f.p05                                BILL PEDERSEN, III
                                           JUSTICE




                                       –17–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF I.S., A                     On Appeal from the 469th Judicial
CHILD                                          District Court, Collin County, Texas
                                               Trial Court Cause No. 469-55837-
No. 05-18-01223-CV                             2013.
                                               Opinion delivered by Justice
                                               Pedersen, III. Justices Osborne and
                                               Partida-Kipness participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee Gerald Sensabaugh recover his costs of this

appeal from appellant Kristin Smith.

Judgment entered this 29th day of September, 2020.




                                        –18–